Citation Nr: 0107369	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for pulmonary 
disability.

2.  Entitlement to an increased rating for anxiety 
reaction/post-traumatic stress disorder, currently rated as 
30 percent disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
attorney-at-law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to August 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.

The issue of entitlement to service connection for pulmonary 
disability is addressed in the remand following the order 
section of this decision.


FINDINGS OF FACT

1.  Frequent panic attacks, circumstantial or stereotyped 
speech, memory problems, impaired judgment, or impaired 
abstract thinking due to service-connected psychiatric 
disability is not shown.

2.  In July 1998, the veteran was informed of the RO's July 
1998 decision denying his claim for a total rating based on 
unemployability due to service-connected disability.

3.  In response to the veteran's notice of disagreement, the 
RO issued a statement of the case on the total rating issue 
in August 1999.

4.  Thereafter, no written communication addressing the total 
rating issue was received from the veteran or his 
representative until May 2000.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's service-connected psychiatric disability 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Codes 9400, 9411 (2000).

2.  No timely substantive appeal has been filed with respect 
to the July 1998 RO decision denying the veteran's claim for 
a total rating based on unemployability due to service-
connected disability.  38 U.S.C.A. § 7105(a)(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.204, 20.302(b) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Total Rating Based on Unemployability

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later. 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).

The record reflects that the RO denied the veteran's claim 
for a total rating based on unemployability due to service-
connected disability in July 1998.  The RO also informed the 
veteran of this decision in July 1998.  Following receipt of 
a notice of disagreement from the veteran's representative, 
the RO issued a statement of the case on the total rating 
issue in August 1999.  In this statement of the case, the RO 
informed the veteran and his representative of the 
requirement that a substantive appeal be filed within 60 days 
of the date of mailing of the statement of the case.  
Thereafter, no written communication addressing the total 
rating issue was received from the veteran or his 
representative until May 2000, well after the time limit for 
the filing of a substantive on the total rating issue.

In October 2000, the Board sent a letter to the veteran's 
representative essentially informing him of the Board's 
intention to dismiss the appeal for a total rating based on 
unemployability in light of the above circumstances and 
affording him an opportunity to submit argument concerning 
why the appeal should not be dismissed.  The representative 
responded in November 2000 with the argument that the 
veteran's claim for a higher rating for his psychiatric 
disability included a claim for a total rating based on 
unemployability and that the timely substantive appeal on the 
psychiatric issue therefore also constitutes a timely 
substantive appeal on the total rating issue.

Assuming for the purpose of this decision that the claim for 
a higher rating for the service-connected psychiatric 
disability included a claim for a total rating based on 
unemployability due to service-connected disability, the fact 
remains that the RO did not adjudicate the total rating claim 
until July 1998, after receipt in May 1998 of the veteran's 
substantive appeal on the issue of entitlement to an 
increased evaluation for psychiatric disability.  A document 
received prior to the decision denying the claim for a total 
rating cannot constitute the substantive appeal with respect 
to the denial of the total rating claim.

Since the record demonstrates that a timely substantive 
appeal was not received with respect to the total rating 
issue, the Board is without jurisdiction to decide this 
issue.   

II.  Increased Evaluation for Psychiatric Disability

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his psychiatric 
disability.  The RO has found the claim to be well grounded.  
All treatment records identified by the veteran have been 
obtained, and the veteran has been provided a current VA 
psychiatric examination.  There is no outstanding evidence 
which should be obtained.  In sum, the facts pertinent to 
this claim have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  Therefore, the Board has determined that the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA.

In accordance with 38 C.F.R. §§ 4.1, 4.2, (2000) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's service-connected disability.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

In a September 1945 rating decision, the veteran was granted 
service connection for psychiatric disability, classified as 
psychoneurosis, anxiety.  The disability was evaluated as 30 
percent disabling.  In a rating decision of April 1949, the 
evaluation was reduced to noncompensable.  

In November 1996, the veteran filed a claim for an increased 
evaluation for psychiatric disability. 

On VA psychiatric examination in February 1997, the veteran's 
complaints included marked tension and restlessness, 
restricted range of affect, some flashbacks, insomnia, 
irritability, difficulty concentrating, and hypervigilance.  
On mental status examination, the veteran was well oriented.  
His affect showed moderate anxiety and mild depression with 
some obvious restriction of affect.  There was no obvious 
memory defect.  He did not appear to have prominent 
obsessive-compulsive symptomatology.  His insight and 
judgment were considered intact.  The pertinent diagnosis was 
post-traumatic stress disorder, chronic, recurrent, moderate 
to severe.

In the March 1997 rating decision appealed by the veteran, 
the RO classified the service-connected psychiatric 
disability as anxiety reaction/post-traumatic stress disorder 
and increased the evaluation for the disability to 30 
percent, effective the date of receipt of the veteran's claim 
in November 1996.

On VA psychiatric examination in April 2000, the veteran 
reported extreme nervousness, which was noted to be due to 
his medical problems and war experiences.  On mental status 
examination, the veteran was oriented and his speech was 
clear and coherent with an organized thought process.  His 
memory, attention, and concentration were considered 
adequate.  He had good hygiene.  He was described as 
cooperative and pleasant with no indication of an organic 
process.  It was noted that his declining cognitive 
functioning might be due to the aging process.  His insight 
and judgment were intact.  There was an indication of an 
anxious mood, and it was noted that he appeared to be ill at 
ease in trying to recall what happened during service and 
because of significant shortness of breath.  The pertinent 
diagnosis was generalized anxiety disorder, chronic, moderate 
to severe.  The global assessment of functioning was 60.  It 
was noted that the nature and extent of his anxiety disorder 
was severe enough to affect his day to day activities.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 C.F.R. Part 4 
(2000).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  The veteran's 
claim for an increased evaluation for his service-connected 
psychiatric disability was received by VA on November 7, 
1996.  Consequently, the revised rating criteria are 
applicable to the veteran's increased rating claim. 

Under the revised criteria, a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

In determining the schedular rating warranted, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 VA 55, 58 (1994).

The record reflects that the veteran is not receiving 
psychiatric treatment.  The mental status examination in 
February 1997 was positive for moderate anxiety, mild 
depression and some restriction in affect.  The examiner 
believed that the veteran's psychiatric disability was 
moderate to severe.  The April 2000 mental status examination 
was positive for an anxious mood.  The examiner did not 
attribute any decrease in the veteran's cognitive functioning 
to psychiatric disability.  Rather, he suggested that the 
veteran possibly had some increase in cognitive functioning 
due to the aging process.  This examiner provided a global 
assessment of functioning score of 60.  This assessment is 
provided for moderate symptoms, such as a flat affect and 
circumstantial speech, and occasional panic attacks, or where 
there is moderate difficulty in social, occupational or 
school functioning.  

When examined in February 1997 and April 2000, the veteran 
was fully oriented with adequate memory, normal judgment, and 
normal thought processes and speech.  His hygiene was noted 
to be good in April 2000.  

The record demonstrates that the manifestations of the 
disability are consistent with the assigned evaluation of 30 
percent.  Symptoms such as impaired speech, frequent panic 
attacks, impairment of memory or judgment or thinking, or 
difficulty understanding commands due to the service-
connected psychiatric disability have not been found.  In 
sum, the evidence demonstrates that the disability more 
nearly approximates the criteria for a 30 percent evaluation 
than those for a higher evaluation. 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record does not show that the veteran has 
required recent hospitalization for his psychiatric 
disability.  While the disability may limit the veteran's 
employment options, it is noted that he said on examination 
in April 2000 that he left his employment due to his 
pulmonary disability.  The manifestations of the psychiatric 
disability are consistent with the assigned rating and there 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has determined that referral of the case for extra-
schedular consideration is not in order.


ORDER

The appeal for a total rating based on unemployability due to 
service-connected disability is dismissed.

Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction/post-traumatic stress disorder is denied.

REMAND

The veteran claims that service connection is warranted for 
pulmonary disability because his pulmonary disability is due 
to his exposure to asbestos in service.  The VCAA is also 
applicable to this claim.  The veteran's representative has 
requested that the case be remanded for the purpose of 
obtaining additional service medical records pertinent to 
this claim.  

The Board notes that the record does include current medical 
evidence of pulmonary disability and medical opinions 
addressing the etiology of the pulmonary disability.  In this 
regard the Board notes that the veteran underwent a VA lung 
examination in January 1997.  Chronic obstructive pulmonary 
disease (COPD) was diagnosed.  The examiner indicated that he 
was unable to relate the veteran's COPD to asbestos exposure; 
however, he did not provide the rationale for this opinion. 
According to a March 1998 memorandum by a medical adviser to 
the rating board, a review of the veteran's medical records 
did not provide support for asbestosis of the lungs.  
However, this physician did not examine the veteran and the 
diagnoses on VA psychiatric evaluation in April 2000 included 
dyspnea, chronic, possibly related to asbestos inhalation and 
exposure during service.  This examiner indicated that he 
believed the veteran's claim of asbestos exposure because of 
his severely restrictive and obstructive pulmonary condition.  
He believed that further medical evaluation should be 
undertaken to reassess to what extent asbestos fiber 
inhalation had caused the veteran's concurrent obstructive 
and restrictive pulmonary disease.

In light of these circumstances, the Board is of the opinion 
that further development is required to comply with the 
provisions of the VCAA.  Accordingly, the issue of 
entitlement to service connection for pulmonary disability is 
REMANDED to the RO for the following:

1.  The RO should request the veteran and 
his representative to identify the names, 
addresses and approximate dates of 
treatment or evaluation for all health 
care providers who may possess additional 
records pertinent to his claim.  In 
addition, they should be requested to 
identify the approximate dates and the 
location of any pertinent treatment 
received in service to facilitate a 
search for any outstanding service 
medical records which might be supportive 
of the claim.  With any necessary 
authorization from the veteran, the RO 
should undertake all appropriate 
development to obtain all identified 
service and post service medical records 
that have not been obtained previously.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit copies 
of the outstanding records.

3.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of the 
veteran's pulmonary disability.  Any 
indicated studies should be performed.  
The claims folder must be made available 
to and reviewed by the examiner.  Based 
upon the examination results and a review 
of the claims folder, the examiner should 
provide an opinion with the supporting 
rationale as to whether it is at least as 
likely as not that the veteran's 
pulmonary disability is etiologically 
related to service.  If the examiner is 
of the opinion that the veteran has 
pulmonary disability due to asbestos 
exposure, the examiner should 
specifically address whether the 
disability is due to service asbestos 
exposure as opposed to post service 
exposure.  

4.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the provisions of the VCAA.  

5.  Then, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

